DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added claim limitations requiring the retaining pouch form a closed channel of a fixed volume are not supported by the disclosure as originally filed. There 
Further, the disclosure as originally filed states that the wand holster can be made out of leather, a pliable material. Thus, the retaining pouch could be deformed by pressing on it or otherwise flattening the pouch, thus changing the volume, which is directly contrary to the newly added claim limitations.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-3, 5-8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parsons et al. (US 4955518, hereinafter ‘Parsons’).

Regarding claim 2, Parsons further discloses a retaining latch (25) disposed on the top end of the elongated strap.  
Regarding claim 3, Parsons further discloses retaining latch defines a protrusion centrally disposed on the retaining latch and dimensioned to receive a wand therein (see Figs. 1, 4; protrusions 26a, b centrally disposed along the vertical height of the straps 10, 25).  
Regarding claim 5, Parsons further discloses a loop defined at the top end of the elongated strap (4, see Fig. 1).  
Regarding claims 6 and 7, Parsons further discloses the wand holster is made of a durable material (leather, col. 5, ll. 10-12).
Regarding claim 8, Parsons further discloses the upper opening is of a greater diameter than the lower opening (see Fig. 1, 4).
Regarding claim 11, Parsons discloses all limitations as set forth above.
	Regarding claims 13 and 14, Parsons further discloses the upper opening of the retaining pouch is greater in diameter than the lower opening of the retaining pouch, wherein the channel tapers inward from the upper opening to the lower opening (see Fig. 1).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al. (US 4955518, hereinafter ‘Parsons’) as applied to claim 2 above, and further in view of Parsons (US 6695704).
Parsons discloses all limitations of the claim(s) as detailed above except does not expressly disclose the latching being fixed rubber material as claimed.
However, Parsons ‘704 teaches a similar device being constructed out of rubber material (col. 4, ll. 3) as claimed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Parsons latch out of rubber as taught by Parsons ‘704, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

9.	Claims 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al. (US 4955518, hereinafter ‘Parsons’) as applied to claim 1 above, and further in view of Grundy et al. (US 2007/0045364, hereinafter ‘Grundy’).

However, Grundy teaches a similar device wherein the elongated strap tapers from a middle section inwardly towards the bottom end thereof and the elongated strap tapers from a middle section inwardly towards the top end thereof (see Fig. 2; top and bottom of 20).  
It would have been an obvious matter of design choice to make the different portions of the elongated strap of whatever form or shape was desired or expedient including tapered at top and bottom as taught by Grundy. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Response to Arguments
10.	Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive.
	Applicant argues that Parsons does not teach or suggest the retaining pouch forming a closed channel of a fixed volume. This argument has been considered, however is not persuasive. 
	As best can be understood from the disclosure as originally filed, Parsons teaches the retaining pouch forming a closed channel of a fixed volume (see Figs. 1, 4, 5; when in a relaxed state Parsons channel 11 is closed and the volume is fixed.)

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
April 5, 2021